     Case 1:18-cv-04363-GBD-BCM Document 96 Filed 10/29/18 Page 1 of 14



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________________________________________

HELEN MEIMARIS AS EXECUTRIX AND LEGAL
REPRESENTATIVE OF THE ESTATE OF ALKIVIADES
MEIMARIS AND HELEN MEIMARIS
                                                         1:18-cv-4363 (GBD)(BCM)
                                    Plaintiffs,

                   -against-

JOSEPH E. ROYCE, et al.,
                                    Defendants.
____________________________________________________



                   DEFENDANT PRIETO’S REPLY
                   MEMORANDUM OF LAW IN
                   SUPPORT OF MOTION TO DISMISS
                   THE THIRD AMENDED COMPLAINT




                                            CARDILLO & CORBETT
                                            Attorneys for Defendant
                                            TULIO PRIETO
                                            145 Hudson Street, Suite 5C
                                            New York, New York 10013
                                            Tel. No. 212-344-0464
                                            Fax No. 212-797-1212




Of Counsel
Tulio R. Prieto
James P. Rau
        Case 1:18-cv-04363-GBD-BCM Document 96 Filed 10/29/18 Page 2 of 14



                                                  TABLE OF CONTENTS

PRELIMINARY STATEMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

ARGUMENT.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

POINT I

          PLAINTIFFS’ ALLEGATIONS OF FRAUD ARE
          UNSUPPORTED BY ANY FACTUAL ASSERTIONS,
          AND THEREFORE, THE TAC SHOULD BE DISMISSED .. . . . . . . . . . . . . . . . . . . . . 4

                     A.         The Test Relied Upon by Plaintiffs to
                                Judge the Sufficiency of The Complaint
                                was Retired a Decade Ago by the Supreme Court. . . . . . . . . . . . . . . . . . . . 4

                     B.         The Fourth Cause of Action Fails to
                                State a Claim Against Prieto. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5

                     C.         The Sixth Cause of Action for Conspiracy
                                to Commit Fraud Fails to State a Claim
                                Against Prieto.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

POINT II

          PLAINTIFFS’ CLAIMS ALLEGING FRAUD
          AND CONSPIRACY TO COMMIT FRAUD
          ARE BARRED BY THE APPLICABLE STATUTE
          OF LIMITATIONS. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8


CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10




                                                                    -i-
        Case 1:18-cv-04363-GBD-BCM Document 96 Filed 10/29/18 Page 3 of 14



                                                TABLE OF AUTHORITIES

CASES

Agostini v. Sobol
304 A.D.2d 395 (1st Dep’t 2003).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Ashcroft v. Iqbal
556 U.S. 663 (2009). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Bell Atl. Corp. v. Twombly
550 U.S. 544 (2007). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Brownstone Inv. Group, LLC v. Levey
468 F.Supp 2d 654 (S.D.N.Y 2007). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Chase v. Columbia Nat’l Corp.
832 F. Supp. 654 (S.D.N.Y. 1993). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

Conley v. Gibson
355 U.S. 41 (1957). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

Cost Controls v. Am. Prefered Prescription
1997 Bankr. LEXIS 387 (Bankr. E.D.N.Y. March 21, 1997). . . . . . . . . . . . . . . . . . . . . . . . . . . . 5,6

Eurycleia Partners, LP v. Seward & Kissel, LLP
12 N.Y.3d 553 (2009). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Green v. Bauvi
792 F. Supp. 928 (S.D.N.Y 1992).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Murray v. Metro. Life Ins. Co.
583 F.3d 173 (2d Cir. 2009). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7

Osby v. City of New York
2016 U.S. Dist. LEXIS 108034 (S.D.N.Y. 2016). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

Teamsters Allied Benefit Funds v. McGraw-Hill Companies, Inc.,
2010 U.S. Dist. LEXIS 23052 (S.D.N.Y. March 10, 2010). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Telectronics Proprietary, Ltd. v. Medtronic, Inc.
687 F. Supp. 832 (S.D.N.Y. 1988). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6



                                                                     -ii-
        Case 1:18-cv-04363-GBD-BCM Document 96 Filed 10/29/18 Page 4 of 14



Thome v. Alexander & Louisa Calder Found,
70 A.D.3d 88 (1st Dep’t 2009).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

 Wright v. Ernst & Young Llp
152 F.3d 169 (2d Cir. 1998). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

Yucyco, Ltd. v. Republic of Slovenia
984 F. Supp. 209 (S.D.N.Y. 1997). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6

STATUTES

CPLR 206(8). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

RULES

Fed.R.Civ.P. 12(b)(6).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3,4




                                                                     -iii-
      Case 1:18-cv-04363-GBD-BCM Document 96 Filed 10/29/18 Page 5 of 14



                               PRELIMINARY STATEMENT

                Defendant Tulio Prieto (“Prieto”) respectfully submits this reply memorandum of

law in response to Plaintiffs’ opposition papers and in further support of his motion to dismiss

the Third Amended Complaint (“TAC”).

                As shown in the Prieto moving memorandum of law [ECF Doc. 73], Plaintiffs

have failed to state a claim for fraud (Claim 4) and conspiracy to commit fraud (Claim 6) because

neither claim has stated a “plausible claim for relief” and both claims are also barred by the

statute of limitations.

                The TAC without any basis in law or fact alleges that Prieto took part in a fraud

against Plaintiffs’ decedent Captain Alkiviades Meimaris (“Meimaris”), wherein Meimaris lost

his 10% interest in the privately owned TBS Commercial Group (“CG”), when his shares therein

were allegedly used as part of a reorganization plan confirmed in March, 2012, of the publicly

owned TBS Shipping companies (“TBS”) without his knowledge or consent. The TAC’s only

purported factual allegations against Prieto, however, relate to a single telephone call made by

him in October 2011 to Meimaris concerning a document that he allegedly prepared as an

attorney for Meimaris’ signature which stated that he was giving up his interest in the CG

without compensation. The TAC makes clear that Prieto never discussed the document during

that conversation (or at any other time) once Meimaris indicated that he was unfamiliar with it.

In addition, the TAC specifically alleges that Meimaris never signed this document upon the

advice of his daughter, Plaintiffs’ counsel herein.

                Accordingly, not a single necessary element of a fraud claim has been plausibly

alleged against Prieto. There is no alleged misrepresentation by Prieto that Meimaris relied upon

relating to his CG stock which caused him damages. Nor can there be any conspiracy by Prieto
       Case 1:18-cv-04363-GBD-BCM Document 96 Filed 10/29/18 Page 6 of 14



to defraud him of his CG stock based on such threadbare allegations. As Prieto’s only alleged

involvement with Meimaris relating to this purported fraud claim took place in 2011, both it and

the dependent conspiracy claim are also barred by the statute of limitations.

               Although Plaintiffs submitted separate sets of opposition papers in response to

each one of the three motion to dismiss, Plaintiffs’ memorandum of law in opposition to Prieto’s

motion to dismiss [ECF Doc. 83] (“Op. Memo”), mainly consists of a hodgepodge of arguments

and assertions directed to the other moving defendants. Indeed, nowhere in the first 9 pages of

the 14 page Op. Memo. do Plaintiffs even refer to Prieto’s grounds for dismissal, much less

attempt to address them. This is not surprising given the specious and unfounded claims against

him.

               Nor do Plaintiffs’ counsel’s affirmation [ECF Doc. 84] and the 9 exhibits attached

thereto [ECF Docs. 90-1, 90-2, 91-1, 91-2, 92-1, 93-1, 93-2, 94-1, 94-2] lend any support to the

spurious fraud claims against Prieto. All of these exhibits should be disregarded by the Court,

because they were not annexed to the TAC, incorporated by reference therein or made an integral

part thereof. See e.g., Osby v. City of New York, 2016 U.S. Dist. LEXIS 108034 *6 (S.D.N.Y.

2016). Those exhibits also are totally irrelevant to Prieto’s motion of dismiss. In any event, were

the Court to consider any of those exhibits, Exhibit 1 to the affirmation, the affidavit of Meimaris

(prepared in 2013 by Plaintiffs’ counsel), actually supports Prieto’s motion to dismiss. That is,

the few sentences in that affidavit referring to Prieto do nothing more than describe the single

phone call in 2011 (discussed above) and demonstrate conclusively the utter lack of any factual

basis to support the alleged fraud claims against Prieto [ECF Doc. 90-1, ¶ 22].

               In addition, in apparent recognition of the fatal flaws in the fraud claims alleged


                                                -2-
     Case 1:18-cv-04363-GBD-BCM Document 96 Filed 10/29/18 Page 7 of 14



against Prieto, Plaintiffs now improperly try to raise for the first time in their opposition papers a

new claim against him for alleged breach of fiduciary duty, which claim is not alleged in the

TAC. It is well settled that new allegations raised for the first time in opposition papers cannot

be considered on a motion to dismiss under Rule 12(b)(6). It is also considered axiomatic that a

party cannot amend its complaint through a brief in opposition to such a motion. Incredibly,

Plaintiffs have filed 6 versions of the Complaint in this Court and the New York State Supreme

Court [ECF Doc. 65], and never included this purported claim therein. Therefore, these new

allegations must be rejected out of hand.

               Moreover, the alleged breach of fiduciary duty claim is as baseless as the

purported fraud claims. Plaintiffs argue in their brief without citation to any legal authority that

as “Prieto was the attorney for TBSI” [the reorganized public company], he therefore owed

Meimaris a fiduciary duty as “a founder of TBSI.” (Op. Memo., p. 10). As shown below, this

absurd contention is contrary to well established law that a corporation’s attorney represents the

corporate entity, not its shareholders or constituents, and the only fiduciary duty a lawyer owes is

to his client, the corporation. Thus, the assertion that Prieto owed a fiduciary duty to Meimaris is

without any legal foundation.1 Any claim for breach of fiduciary duty would also be barred by the

applicable three year statute of limitations (as shown in the briefs of the other moving

defendants).

               In short, Prieto a long practicing attorney should never have been joined as a party

in this action where the TAC utterly fails to state any claim against him.


       1
         It must also be noted that Meimaris in his affidavit (¶ 22) clearly understood that “Tulio
Prieto (“Prieto”) was TBS [sic] Maritime Attorney” and never claims therein that Prieto was his
attorney, nor does the TAC.

                                                 -3-
      Case 1:18-cv-04363-GBD-BCM Document 96 Filed 10/29/18 Page 8 of 14



                                            ARGUMENT

                                               POINT I

                        PLAINTIFFS’ ALLEGATIONS OF FRAUD
                        ARE UNSUPPORTED BY ANY FACTUAL
                        ASSERTIONS AND THEREFORE THE TAC
                        SHOULD BE DISMISSED

        A.      The Test Relied Upon by Plaintiffs to Judge the Sufficiency of The
                Complaint was Retired a Decade Ago by the Supreme Court

                At page 6 of the Op. Memo, Plaintiffs cite Conley v. Gibson, 355 U.S. 41 (1957)

for the proposition that “[a] complaint should not be dismissed ‘unless it appears beyond doubt

that the plaintiff can prove no set of facts in support of his claim which would entitle him to

relief’”. In Ashcroft v. Iqbal, 556 U.S. 663, 670 (2009), the Supreme Court stated that in Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), it had “retired the Conley no-set-of-facts test”

when evaluating whether a complaint is sufficient to survive a motion to dismiss pursuant to

Fed.R.Civ.P. 12(b)(6) motion to dismiss. Quoting Twombly, the Supreme Court further stated in

Iqbal that, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’ A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” 556 U.S. 678. Twombly, and

its progeny, were extensively cited and discussed by Prieto and the other moving Defendants in

their supporting memoranda, which cases are deliberately ignored by Plaintiffs.2



        2
         Plaintiffs assert at pages 10 and 11 of their Op. Memo that Prieto “does not deny” or
“agrees” with their allegations. Of course, that is not true. Issue has not been joined and for
purposes of the present motion to dismiss, all factual allegations in the complaint are accepted as
true.

                                                  -4-
     Case 1:18-cv-04363-GBD-BCM Document 96 Filed 10/29/18 Page 9 of 14



       B.      The Fourth Cause of Action Fails to State a Claim for Fraud Against Prieto

               Plaintiffs acknowledge that a plaintiff “must adequately plead the elements of

fraud. 1) a false representation made as a statement of fact; (2) that was untrue and known to be

untrue by the party making it; (3) made to induce the other party to act upon; and (4) the other

party did so act upon that false representation to his injury.” (Op. Memo. p. 9). Claim 4 of the

TAC, however, utterly fails to allege a single necessary element of a fraud claim against Prieto.

The TAC does not allege that Prieto made any misrepresentation whatsoever, whether with

respect to the document he is alleged to have prepared and sent to Meimaris in October 2011 by

which Meimaris would relinquish his shares in CG without compensation, or as to anything else.

According to the TAC, Meimaris also refused to sign this document, and therefore, could not

have suffered any injury (even had there been any allegation of falsehood concerning the contents

of the document or representations made concerning it).3

               Rather, Plaintiffs simply assert the fraud claim against Prieto without any factual

basis and in a purely conclusory, speculative and argumentative manner. No inference of fraud

can be drawn from allegations that are insufficient to meet any of the elements of fraud.

               Plaintiffs’ citation of Cost Controls v. Am. Prefered Prescription, 1997 Bankr.

LEXIS 387 (Bankr. E.D.N.Y. March 21, 1997) is totally inapposite. Plaintiffs rely on Cost

Controls to attempt to support their argument that Prieto committed fraud by preparing and

sending a document that provided that Meimaris was giving up his shares in CG without

compensation. Cost Controls held that it is fraudulent for a defendant in a pending action to


       3
        In fact, according to the TAC, Meimaris lost his interest in the CG as a result of the
March 2012 reorganization plan and not as a result of the unsigned letter allegedly prepared by
Prieto.

                                                -5-
     Case 1:18-cv-04363-GBD-BCM Document 96 Filed 10/29/18 Page 10 of 14



transfer its assets for no consideration to a related company. 1997 Bankr. LEXIS 387 *71-83.

That holding is obviously irrelevant and does not in the least support Plaintiffs’ contention that it

is fraudulent for an attorney to allegedly prepare and send a document to a shareholder that

provides that the shareholder is relinquishing his shares.

               In an attempt to shore up their deficient complaint, Plaintiffs contend, for the first

time at page 10 of the Op. Memo, that Prieto owed a fiduciary duty to Meimaris and that he

violated that duty by allegedly preparing and sending a document that provided that Meimaris

was relinquishing his shares in CG. According to Plaintiffs, Prieto owed a fiduciary duty to

Meimaris, because Prieto represented TBS and Meimaris was a founder of TBS.

               Such allegations should not be considered by the Court, because they were not

made in the TAC. Wright v. Ernst & Young Llp, 152 F.3d 169, 178 (2d Cir. 1998)(“In fact, an

alleged duty...did not enter the case until Wright mentioned it for the first time in her opposition

memoranda to the motion to dismiss.”); Teamsters Allied Benefit Funds v. McGraw-Hill

Companies, Inc., 2010 U.S. Dist. LEXIS 23052 *25 (S.D.N.Y. March 10, 2010)(“These alleged

facts and this theory of liability are not pleaded in the Complaint, however, and ‘[i]t is

well-settled that a ‘claim for relief may not be amended by the briefs in opposition to a motion to

dismiss.’” citing Yucyco, Ltd. v. Republic of Slovenia, 984 F. Supp. 209, 216-217 (S.D.N.Y.

1997)(quoting Telectronics Proprietary, Ltd. v. Medtronic, Inc., 687 F. Supp. 832, 836 (S.D.N.Y.

1988)); Green v. Bauvi, 792 F. Supp. 928, 936 n. 11 (S.D.N.Y. 1992)(“The Court will not

consider the allegations against [defendant] contained in Plaintiff’s papers submitted in

connection with this motion.”).

               Even if the Court were to consider Plaintiffs’ new contention, the law is clear that


                                                 -6-
     Case 1:18-cv-04363-GBD-BCM Document 96 Filed 10/29/18 Page 11 of 14



Prieto does not owe a fiduciary duty to Meimaris simply because he was an attorney for TBS.

An attorney for a corporation owes no fiduciary duty to its shareholders or other constituents.

Murray v. Metro. Life Ins. Co., 583 F.3d 173, 177 (2d Cir. 2009)(“It is well-settled that outside

counsel to a corporation represents the corporation, not its shareholders or other constituents.”);

See also, Eurycleia Partners, LP v. Seward & Kissel, LLP, 12 N.Y.3d 553, 561-62 (2009)

(holding that a law firm that represented a limited partnership did not owe a fiduciary duty to the

plaintiff limited partner, and therefore, had no duty to make affirmative disclosures to plaintiff).

       C.      The Sixth Cause of Action for Conspiracy to Commit Fraud Fails to State a
               Claim Against Prieto

               The allegation in their Claim 6 that Prieto conspired to commit a fraud by

depriving Meimaris of his shares in CG is also without merit. Plaintiffs repeat the same baseless

contentions that Prieto committed a fraud by preparing and sending a document providing that

Meimaris was giving up his shares, with the addition, in totally conclusory terms, that he must

have conspired with the other individual defendants to do so.4 As shown above, Prieto’s alleged

acts in 2011 do not satisfy any of the elements of a fraud claim, nor is such a claim timely.

               Since there is no viable claim of fraud and the applicable law does not recognize a

cause of action for conspiracy to commit a fraud, this claim and the TAC should be dismissed.

Agostini v. Sobol, 304 A.D.2d 395 (1st Dep’t 2003)(“A mere conspiracy to commit a fraud is

never of itself a cause of action”)(internal quotes omitted) .




       4
        To survive a motion to dismiss the complaint “must allege specific times, facts, and
circumstances of the alleged conspiracy”, which the TAC utterly fails to do with respect to the
alleged conspiracy by Prieto. Brownstone Inv. Group, LLC v. Levey, 468 F. Supp. 2d 654, 661
(S.D.N.Y. 2007).

                                                 -7-
     Case 1:18-cv-04363-GBD-BCM Document 96 Filed 10/29/18 Page 12 of 14



                                             POINT II

                       PLAINTIFFS’ CLAIMS ALLEGING FRAUD
                       AND CONSPIRACY TO COMMIT FRAUD
                       ARE BARRED BY THE APPLICABLE
                       STATUTE OF LIMITATIONS

               In an attempt to save their claim from being barred by the statute of limitations,

Plaintiffs make the remarkable claim at page 12 of the Op. Memo that the alleged fraud in Claim

4 of the TAC “commenced in 2012”, thereby admitting that Prieto’s alleged actions in October

2011 did not amount to fraud and expressly contradicting their contention only two pages before

on page 10 that those alleged actions did amount to fraud. Apparently Plaintiffs want to have it

both ways, contending that Prieto committed a fraud in October 2011, but then arguing that for

purposes of the statute of limitations the fraud commenced in 2012. Whether Plaintiffs’

arguments are considered incoherent or cynical and malicious, they should be rejected.5

               In any event, if, as Plaintiffs contend at page 10 of the Op. Memo, the “fraud”

occurred in October 2011, the claim is time barred, because Plaintiffs did not file this action until

May 17, 2018. The New York statute of limitations for fraud is six years from the date of

commission, or two years from the date the plaintiff discovered, or should have discovered, the

fraud, whichever is longer. CPLR 206(8); Chase v. Columbia Nat’l Corp., 832 F. Supp. 654, 659

(S.D.N.Y. 1993)(“An action for fraud must be commenced within six years of the commission of

the fraud or within two years from its discovery, whichever is longer.”). Since Plaintiffs assert



       5
          Plaintiffs allege in the TAC at ¶ 124 that the reorganization of TBS ultimately caused
Meimaris to lose his interests in CG. Any fraud claim based thereon is also beyond the six year
statute of limitations because the reorganization was filed in February 2012, and resolved in
March 2012, when the reorganization plan was confirmed, more than six years before the present
action was filed in May 2018. [ECF Doc. 58, pp. 2-3].

                                                 -8-
     Case 1:18-cv-04363-GBD-BCM Document 96 Filed 10/29/18 Page 13 of 14



that Meimaris discovered the alleged fraud in the summer of 2013 (TAC ¶ 13), whether

measured from commission or discovery Plaintiffs’ fraud claim alleged in Claim 4 against Prieto

is now time barred.

               In addition, when the underlying tort is time barred, as is the case here, it cannot

form the basis of a conspiracy claim. Thome v. Alexander & Louisa Calder Found, 70 A.D.3d 88,

110 (1st Dep’t 2009)(“Since none of plaintiff's tort claims are viable and timely, those claims

cannot form the basis for a civil conspiracy cause of action.”)(internal citations omitted).

Accordingly, Claim 6 alleging conspiracy should also be dismissed.

               Finally, Plaintiffs’ reliance on the “continuous wrong theory” is misplaced. The

only “wrong” alleged by Plaintiffs against Prieto in the TAC is that he prepared and sent a

document providing that Meimaris was relinquishing his shares in CG, which Meimaris refused

to sign. As there was no initial tort or “wrong” by Prieto as shown above, there can be no

“continuing wrong” by him. In addition, there are no allegations in the TAC with regard to Prieto

beyond 2011, so there is absolutely no basis for this limited tolling doctrine to be applied to the

claims asserted against him in the TAC.




                                                 -9-
     Case 1:18-cv-04363-GBD-BCM Document 96 Filed 10/29/18 Page 14 of 14



                                         CONCLUSION

               It is respectfully submitted that the Court should grant Defendant Prieto’s motion

to dismiss the TAC with prejudice as to Prieto and grant such other and further relief as this

Court may deem just and proper.

Dated: New York, New York
       October 29, 2018
                                              CARDILLO & CORBETT
                                              Attorneys for Defendant
                                              TULIO PRIETO


                                      By:     /s/ Tulio R. Prieto
                                              Tulio R. Prieto
                                              Office and P.O. Address
                                              145 Hudson Street, Suite 5C
                                              New York, New York 10013
                                              Tel: (212) 344-0464
                                              Fax: (212) 797-1212
                                              Email: tprieto@cardillocorbett.com
Of Counsel
James P. Rau
Email: jrau@cardillocorbett.com




                                               -10-
